 In the Matter of SPECIALITIES APPLIANCE CORPORATION, EMPLOYERandFABRICATED METAL SPECIALTYWORKERSUNION No. 22561, A. F.OF L., PETITIONERCase No. 13-R-4071.--DecidedApril4,1947Mr. Max Chill,of Chicago,Ill., for the Employer.Daniel D. Carmell, by Messrs. Joseph E. GubbinsandRobert E.Martin,of Chicago,Ill., for the Petitioner.Mr. Irving D. Rosenman,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board onJanuary 24, 1947, conducted a prehearing election, among employeesof the Employer in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Petitioner for the purposesof cols^ctive bargaining.At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 55 eligiblevoters, and that 50 of these eligible voters cast ballots, of which 37were for, and 10 were against, the Petitioner, and 3 were challenged.Thereafter, a hearing was held at Chicago, Illinois, on February 14,1947, before Robert Ackerberg, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSpecialtiesAppliance Corporation, an Illinois corporation, isengaged at its plant in Chicago, Illinois, in the manufacture, assembly,and sale of equipment for frying and cooking foods. In 1946 theEmployer purchased for use at this plant in excess of $60,000 worth73 N. L. R. B., No. 31.181 182DECISIONSOF NATIONALLABOR RELATIONS BOARDof steel, its principal raw material, of which 15 percent representedshipments from places outside the States of Illinois.During the sameperiod, the Employer produced in excess of $200,000 worth of finishedproducts, more than 50 percent of which represented shipments outsidethe State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION,INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.'III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties generally agree that the appropriate unit for bargainingpurposes should consist of all production and maintenance employees,including short-hour workers,2 but excluding office and clerical em-ployees, truck drivers, and supervisory employees.3The sole dis-agreement between the parties relates to employees Ray Kelly andMichael Prate, whom the Employer would exclude as supervisoryemployees 4The Employer conducts its operations on the third, fourth andfifth floors of a building.Kelly and Prate work on the fourth floorwhere the sheet-metal fabrication and welding work is performed.R. 0. Van Fleet, an admitted supervisory employee, is in charge of thework of all 16 employees on that floor, as well as the work of all 10 em-ployees on the fifth floor who are engaged in assembling and preparingfor shipment largo units of equipment.While Van Fleet is assistedby Foreman Kuszykowski, also concededly supervisory, the latter'The United Automobile Workers, A F of L, was served with a copy of the petition andnotice of hearing, but failed to appear2These employees work an average of 25 hours a week, while enjoying educational bene-fits as veterans under the G I. Bill of Rights. The parties stipulated that they are regu-lar permanent employees3The election was held among employees in the alleged appropriate unit.*At the hearing, it was stipulated that Frank Labik, a third employee, whom the Em-ployer originally desired to exclude from the unit,was, in fact,a non-supervisory employee.We so find and shall include him in the unit. SPECIALITIES APPLIANCE CORPORATION183functions only on the fifth floor. It is apparently the position of theEmployer that Kelly and Prate aid Van Fleet in the performance ofhis supervisory functions on the fourth floor.Ray Kelly:This employee sets up and operates the punch pressesand the press brakes, devotes 90 percent of his time to manual labor,assists in training new employees, shows the men what to do whenVan Fleet is occasionally absent,5 relays orders to about three em-ployees, and helps the others on the floor if they have any difficulty.His wage scale is only slightly higher than that of most employees onthis floor, and is equalled by three of them.He has no authority tohire, discharge, or discipline employees or effectively to recommendsuch action.Although in the past few years he has suggested to VanFleet raises for three employees, his recommendations were ineffective,inasmuch as the raises had already been given to two of the employeesand the third employee had quit before any action was taken. On thebasis of the foregoing facts, it appears that this employee does notpossess sufficient indicia of supervisory authority to warrant his ex-clusion from the unit.We shall include him in the unit.Michael Prate :This individual directs about three or four menin the assembling and cutting of parts for counter models, and reportsdirectly to Van Fleet.He earns less than Kelly.Apart from theresponsibility of regulating the flow of work in the counter modelsection he has virtually identical duties with those of the men hedirects, and devotes 90 percent of his time to manual labor.Althoughthere is some evidence that Prate substituted for 1 week last year assupervisor of the fourth floor during Van Fleet's illness, it is clearthat, in the usual course of his work, Prate has no power to hire ordischarge any employees and he has never effectively recommendeda change of status with respect to any employees. In view of theforegoing, we believe this individual is merely an experienced workerwho functions as a-leader in his group, and that his relationship tohis fellow worker is not one of supervisor to subordinate.eAccord-ingly, we shall include him in the appropriate unit.We find that all production and maintenance employees ° of theEmployer, including short-hour workers, but excluding office andclerical employees, truck drivers, and supervisory employees 8 withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective-bargaining within the meaning of Section 9 (b) of the Act.VanFleet testified that he considered Kelly as his assistant on the fourth floor.Matter of Hall Level d Manufacturing Works,72 N L. It. B. 165.S Including employeesKelly,Prate, and Labik.8 This includes employees Van Fleet,Kuszykowski and Storms.The latter is admittedlya supervisor in charge of operations on the third floor. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESThe results of the election held previous to the hearing show thatthe Petitioner has secured a majority of the valid votes cast, irre-spective of the counting of the three challenged ballots.'Under thesecircumstances we shall certify the Petitioner as the collective bargain-ing representative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that FabricatedMetalSpecialtyWorkersUnion No. 22561, A. F. of L., has been designated and selected by amajority of all production and maintenance employees of the Em-ployer, including short-hour workers, but excluding office and clericalemployees,truck drivers,and supervisory employees with authorityto hire, promote,discharge,discipline,or otherwise effect changes inthe status of employees,or effectively recommend such action,as theirrepresentative for the purpose of collective bargaining,and that pur-suant to Section 9 (a) of the Act,the said organization is the exclusiverepresentative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages,hours of employment,and other conditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.BAlthoughthe record is not clearin this respect,itwould appear that the challengedballots werethose of Kelly, Prate, and Labik.